Abatement Order filed January 5, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00573-CR
                                   ____________

                           REUBEN COLBERT, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 232nd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1264286


                        ABATEMENT                   ORDER

      Appellant is represented by appointed counsel, J. Sidney Crowley, on appeal. On
December 21, 2011, Lonnie R. Knowles filed a motion to substitute counsel, requesting
this Court grant permission for J. Sidney Crowley to withdraw and to substitute him as
retained attorney of record. Accordingly, we enter the following order.

      We ORDER the judge of the 232nd District Court to consider counsel's request to
substitute counsel. If current counsel is permitted to withdraw, the judge shall sign an
order to that effect. The judge shall see that a record of any hearing is made, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk's record
containing any orders permitting counsel to withdraw. Those records shall be filed with
the clerk of this court on or before February 6, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court's active
docket. The appeal will be reinstated on this Court's active docket when the trial court's
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
Court's order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                           PER CURIAM




                                              2